Citation Nr: 0301026	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-05 135A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether the appellant is a proper claimant for 
reimbursement of payment of burial and funeral expenses.

2.  Whether the appellant was entitled to a VA pension 
payment issued on June 1, 2001, in the amount of $578.00, 
as the benefit payable to a surviving spouse for the month 
of the veteran's death.

(The issue of entitlement to death pension benefits will 
be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to 
February 1950, including an additional year of unverified 
service.  The veteran died in May 2001.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision letter by 
the RO, which denied the appellant's claim for death 
pension benefits due to excessive income.  In letters, 
dated in July and October 2001, the RO informed the 
appellant that the reimbursement waiver for the burial and 
funeral expenses had to be completed and signed by the 
person who's name appeared on the receipted funeral bill.  
The RO, in an undated letter, also requested that the 
appellant refund the payment in the amount of $578.00 that 
was issued to her deceased husband as VA pension for the 
month of June 2001.

The appellant submitted statements, dated in October 2001 
and January 2002, wherein she contested the denial of 
death pension benefits and disagreed that she was not a 
proper claimant for reimbursement of payment of the 
funeral and burial expenses.  In those same letters, she 
also averred that she was entitled to receive the 
surviving spouse benefit pursuant to 38 C.F.R. § 3.20, and 
as such no refund on her part was warranted.  The RO 
accepted these statements as a notice of disagreement with 
respect to each of the matters contested by the appellant.  
In April 2002, the veteran was furnished a statement of 
the case, which addressed the contested matters.  The RO 
received her VA Form 9 (substantive appeal) in May 2002.  
Accordingly, the Board construes the issues as listed on 
the cover page of the decision.

The Board observes that, to the extent the appellant has 
alleged financial hardship and requested a waiver of 
recovery of an overpayment of the surviving spouse benefit 
in the amount of $578.00, as reflected in her October and 
July statements, this matter has not been formerly 
adjudicated by the RO and is referred to the RO for 
appropriate action.

The Board is undertaking additional development on the 
claim of entitlement to death pension benefits pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  The 
remaining issues will be discussed below.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2001.

2.  The appellant is not the individual whose personal 
funds were used to pay for the veteran's burial and 
funeral expenses.

3.  On June 1, 2001, the deceased veteran was issued a VA 
pension payment in the amount of $578.00.  This payment 
was electronically transferred into his bank account on 
that same day.

4.  The appellant withdrew from the bank account the funds 
deposited in the amount of $578.00 that were paid to the 
deceased veteran as VA pension for June 2001.

CONCLUSIONS OF LAW

1.  The appellant is not a proper claimant for 
reimbursement of payment of burial and funeral expenses.  
38 U.S.C.A. § 2302 (West 1991); 38 C.F.R. §§ 3.1600, 
3.1601 (2002).

2.  The appellant was not entitled to a VA pension payment 
issued on June 1, 2001, in the amount of $578.00, as the 
benefit payable to a surviving spouse for the month of the 
veteran's death.  38 U.S.C.A. §§ 5111, 5310 (West 1991); 
38 C.F.R. §§ 3.20, 3.31 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and evidence necessary to substantiate her 
claims.  The appellant and her representative were 
provided with an April 2002 statement of the case.  This 
document provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claims.  To date, the appellant has not 
submitted evidence/information requested by the RO.  Thus, 
under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law, 
and adjudication of the claims at this juncture poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Reimbursement of Payment of Burial and Funeral 
Expenses

The appellant asserts that she should be reimbursed for 
the payment of burial and funeral expenses and filed a 
claim for such benefits the month following the veteran's 
death.  At the time of the veteran's death, he was not 
service-connected for any disorder; however, he was in 
receipt of pension benefits.  Thus, the law provides that 
if a veteran dies and at the time of his death was in 
receipt of pension benefits, a nonservice-connected death 
burial allowance may be paid for the veteran's funeral and 
burial expenses, including the cost of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600(b) (2002).

The claims for reimbursement or direct payment of burial 
and funeral expenses of the deceased veteran may be paid 
to a proper claimant.  In this context, claims for burial 
allowance may be executed by the funeral director, if the 
entire bill or any balance is unpaid; or the individual 
whose personal funds were used to pay burial, funeral, and 
transportation expenses; or the executor or administrator 
of the estate of the veteran or the estate of the person 
who paid the expenses of the veteran's burial or provided 
such services.  38 C.F.R. §§ 3.1600(b), 3.1601(a)(1) 
(2002).

In addition to the proper claim form for the burial 
allowance, the claimant is required to submit: (1) 
statement of account (preferably on funeral director's or 
cemetery owner's billhead showing name of the deceased 
veteran, the plot or interment costs, and the nature and 
cost of services rendered, and unpaid balance); (2) 
receipted bills (must show by whom payment was made and 
show receipt by a person acting for the funeral director 
or cemetery owner); and (3) proof of death. 38 C.F.R. § 
3.1601(b) (2002).

In order for the appellant to receive a burial allowance, 
expenses must have been paid from her personal funds.  In 
this case, there is no evidence, as outlined in 38 C.F.R. 
§ 3.1601(b), showing that the appellant paid the burial 
expenses using her personal funds.  Although the appellant 
contends that she used her personal funds for the 
veteran's burial, a funeral home invoice statement 
received in June 2001 reveals that the bill was sent to a 
Mrs. L.W.  The statement shows that in May 2001 a check 
was received for $1300, and that another check for $2468 
from the Provident Insurance Company was received in June 
2001.  The remaining balance was listed as $0.  The 
funeral home invoice statement does not show that the 
appellant used her personal funds to pay for the veteran's 
burial.  Since there is no credible evidence or proof that 
the appellant used her personal funds for the veteran's 
burial, she is not a proper claimant for reimbursement of 
payment of burial and expenses of the deceased veteran.  
The appeal is denied.




III.  Whether the appellant was entitled to a VA pension 
payment issued on June 1, 2001, in the amount of $578.00, 
as the benefit payable to a surviving spouse for the month 
of the veteran's death.

Where a veteran receiving pension dies after December 31, 
1996, the surviving spouse, if not entitled to VA death 
benefits for the month of death, shall be entitled to a 
benefit for that month in an amount equal to the amount of 
pension that the veteran would have received for that 
month but for his death. 38 U.S.C.A.  § 5310; 38 C.F.R. § 
3.20(c)(1) (2002).  Furthermore, a payment issued as 
pension for the month of death shall be treated as payable 
to the veteran's surviving spouse, if the surviving spouse 
is not entitled to VA death benefits for that month, and 
shall be considered to be the benefit to which the 
surviving spouse is entitled under the preceding 
authority.  If a check or other payment is issued to, and, 
in the name of, the deceased veteran as a benefit payment 
for the month in which death occurs, that check or other 
payment (A) shall be treated for all purposes as being 
payable to the surviving spouse, and (B) if that check or 
other payment is negotiated or deposited, shall be 
considered to be the benefit to which the surviving spouse 
is entitled.  38 U.S.C.A. § 5310; 38 C.F.R. § 3.20(c)(2) 
(2002).

It is undisputed that the RO, in an April 1996 rating 
decision, found that the veteran was permanently and 
totally disabled for nonservice-connected pension purposes 
and awarded the veteran VA pension benefits, effective 
from March 14, 1996.  It is also undisputed that the 
veteran died in May 2001, and that the appellant 
nevertheless received his improved pension payment in the 
amount of $578.00 for the month of May 2001.  While the 
applicable legal criteria potentially entitles the 
appellant to the veteran's pension payment for the month 
of May 2001, i.e., the month in which he died, there is no 
legal authority which entitles the appellant to the 
veteran's VA pension payment for the month following his 
death.

There is no controversy with respect to the fact that the 
appellant received an additional pension payment of 
$578.00 for the month of June 2001.  The appellant admits 
to withdrawing the VA pension funds that were 
electronically deposited in the bank as payment issued to 
her deceased husband on June 1, 2001.  She claims, in 
essence, that the June 2001 check represented the payment 
of VA pension benefits for the month of May 2001.  
However, contrary to the appellant's assertion, the 
general rule with regard to the payment of monetary 
benefits based on an award of compensation, dependency and 
indemnity compensation, or pension is that payment may not 
be made to an individual for any period before the first 
day of the calendar month following the month in which the 
award became effective.  See 38 U.S.C.A. § 5111(a) (West 
1991); 38 C.F.R. § 3.31.  Moreover, the effective date of 
a discontinuance of an award of pension benefits by reason 
of the death of the payee shall be the last day of the 
month before such death occurs.  38 U.S.C.A. § 5112(b)(1) 
(West 1991) (emphasis added).

In applying the controlling legal criteria, the deceased 
veteran in this case was only entitled to receive pension 
payments during the period beginning on April 1, 1996, and 
ending on April 30, 2001.  38 U.S.C.A. §§ 5111(a), 
5112(b)(1).  Thus, under the general rule, the appellant's 
husband would not have been entitled to the VA pension 
payment that was issued on May 1, 2001, as no benefits 
would have been due and unpaid as of that date.  However, 
pursuant to the exception codified at § 3.20(c)(2), the 
pension payment issued to the appellant's husband on May 
1, 2001, was the only payment to which the appellant was 
entitled to receive by law, because it was for the pension 
benefit that was paid in the month of May, i.e., the month 
in which the veteran's death occurred.  Therefore, the 
controlling statues and regulations do not, in this case, 
authorize the appellant's entitlement to the pension 
payment issued on June 1, 2001, as the benefit payable to 
her as a surviving spouse.  This is so because the June 1, 
2001, pension payment was issued in the month following 
the veteran's death, and was issued well after the 
effective date (April 30, 2001) on which the law mandated 
that the award of the veteran's pension was to be 
discontinued.  Accordingly, to the extent that the 
appellant was not entitled to the June 1, 2001, VA pension 
payment of $578.00, the appeal is denied.


ORDER

The appellant is not a proper claimant for reimbursement 
of payment of burial and funeral expenses, and the benefit 
sought on appeal is denied.

The appellant was not entitled to a VA pension payment 
issued on June 1, 2001, in the amount of $578.00, as the 
benefit payable to a surviving spouse for the month of the 
veteran's death; and to this extent only, the benefit 
sought on appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

